Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Application
Applicants' amendments to Claims 32 and 33 filed April 7, 2022 have been entered.  Applicants' remarks filed April 7, 2022 are acknowledged.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it Must be submitted no later than the payment of the Issue Fee.
	
Amendment to The Claims:
	The Claims have been amended as follows:

	A.  Claims 1-4, 7, 9, 10, 14, 16-18, 20, 22, 23, 25, and 28-31 have been cancelled.





Allowable Subject Matter
	Claims 32, 33, 35, 36, and 38-40 are allowed.

This application is in condition for allowance except for the presence of claims 1-4, 7, 9, 10, 14, 16-18, 20, 22, 23, 25, and 28-31 directed to claims non-elected without traverse.  Accordingly, claims 1-4, 7, 9, 10, 14, 16-18, 20, 22, 23, 25 and 28-31 have been cancelled.


Reasons for Allowance
	The following is an Examiner's statement of reasons for allowance:
	U.S. Patent 2,283,449 (Meneux et al.) and WO 2005/000471 (Monsanto) are the closest prior art to the instant invention.  Neither Meneux et al. or Monsanto teach or fairly suggest claims 32, 33, 35, 36, 38, 39, and 40 of the instant application.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".





Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661